EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Huang on November 15, 2021.

The application has been amended as follows: 
This is an amendment to the Examiner’s Amendment of claim 20 dated October 5, 2021.

20. A controller for a wellbore tool, the controller comprising: a first housingincluding a first chamber; a second housing coupled to the first housing and including a second chamber; a valve block separating the first and second chambers; a piston axially movable within the first chamber; a sleeve coupled to the piston, and extending from the first chamber into the second chamber through the valve block; a fastener coupled to sleeve and coupled to the second housing; a central longitudinal flowbore through the sleeve and the piston; a first bore through the valve block fluidically coupling an annulus between the sleeve and the first housing with the second chamber; a check valve associated with the first bore; a second bore through the valve block fluidically coupling the annulus between the sleeve and the first housing with the second chamber; and a stop valve associated with the second bore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676